 CARPENTERS DISTRICT COUNCIL OF MILWAUKEE COUNTY413Carpenters District Council of Milwaukee Countyand Vicinity of the United Brotherhood of Car-penters and Joiners of America, AFL-CIO andPabst Brewing Company and District No. 10 ofthe International Association of Machinists andAerospace Workers, AFL-CIO. Case 30-CD-90March 31, 1981DECISION AND DETERMINATION OFDISPUTEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Pabst Brewing Company(herein called the Employer) on August 1, 1980, al-leging that Carpenters District Council of Milwau-kee County and Vicinity of the United Brother-hood of Carpenters and Joiners of America, AFL-CIO (herein called the Carpenters), had violatedSection 8(b)(4)(D) of the Act by engaging in cer-tain proscribed activities with an object of forcingor requiring the Employer to maintain the assign-ment of certain work to employees represented byit rather than to reassign such work to employeesrepresented by District No. 10 of the InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO (herein called the Machinists).Pursuant to notice, a hearing was held beforeHearing Officer Catherine M. Roth on August 20,1980, at Milwaukee, Wisconsin. All parties ap-peared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on theissues. Thereafter, all parties filed briefs.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that theyare free from prejudicial error. The rulings arehereby affirmed. The Board has considered theentire record in this case and hereby makes the fol-lowing findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer is a Delaware corporation engaged in brew-ing beer and other malt beverages at its facilitieslocated in Milwaukee, Wisconsin. During the pastcalendar year, a representative period, the Employ-er received gross revenues in excess of $500,000 inthe course and conduct of its business and, duringthe same period, it sold and shipped goods and ma-terials valued in excess of $50,000 directly to pointsoutside the State of Wisconsin. Accordingly, wefind that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that it will effectuate the policies of theAct to assert jurisdiction herein.255 NLRB No. 62II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Car-penters and Machinists are labor organizationswithin the meaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and FactsFor at least the past 20 years, the Employer hasrecognized and bargained with the Machinists andCarpenters, respectively, and has entered into aseries of collective-bargaining agreements witheach of those Unions. The current agreement withthe Machinists is effective from August 5, 1978, toAugust 1, 1981, and the most recent agreementwith the Carpenters is effective from October 1,1978, to September 30, 1981.In 1960, the Employer, the Machinists, and theCarpenters entered into an agreement, known asthe 1960 Job Assignment Agreement, which pro-vides for the assignment of certain work to em-ployees represented by the Machinists and the as-signment of certain other work to millwrights rep-resented by the Carpenters. The terms of thisagreement became effective on October 3, 1960,and there is no showing that there have been anyagreements, written or oral, since that date whichmodify or alter those terms.Items 6 and 22 of the aforementioned 1960 agree-ment provide that fans, blowers, and all conveyors,except table top chains, come within the work ju-risdiction of the millwrights represented by theCarpenters. Item 5 of this agreement provides thatall vacuum pumps and positive displacement blow-ers fall within the jurisdiction of employees repre-sented by the Machinists.In 1965, the Employer acquired the first of sev-eral "J-N-J" and "Standard Knapp" AutomaticFlap Openers whose purpose was to open the flapsof beer cartons, allowing the removal of bottles forwashing.' These flap openers operated by means ofsuction cups attached to movable manifolds thatfollowed the cartons and opened the flaps. The op-eration of these original units was slow and result-ed in numerous delays caused by mechanical mal-functions. Their maintenance was assigned to em-ployees represented by the Machinists.In early 1978, the Employer decided to replacethese units with a new style flap opener manufac-tured by the Hytrol Company. Called the HytrolAutomatic Flap Opener, this flap opener unit con-sists, inter alia, of a section of belt case conveyorover which is installed a high efficiency air bloweror fan and duct system connected to a sheet metali rior to 1965, the flap iof heer carlonls .er opcnecd h hand 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDshroud. The shroud is positioned just above thecases coming through on the belt. In operation, theHytrol unit functions like a vacuum cleaner. As thecase passes under the shroud, the case flaps aresucked up and the case is laid open by rollers andflap guides, which are also part of the Hytrol unit.In contrast to the original mechanical operation,this unit requires no complex timing or movingparts except the blower. It is more efficient, movescases along at a faster speed, and malfunctions lessfrequently.The work of installing and maintaining theHytrol unit was assigned by the Employer to mill-wrights represented by the Carpenters. This assign-ment was still in effect at the time of the hearing.The Employer now has these units on all of its re-turnable bottle lines at this facility (a total of fivesuch units).2On January 4, 1978, the Machinists, in an at-tempt to secure an award that would change thatwork assignment, filed a grievance which wasdenied by the Employer on January 13, 1978.Thereafter the Machinists took the matter to arbi-tration, and, on June 7, 1978, a hearing before anarbitrator was commenced between the Employerand the Machinists but was recessed, without anyruling being made, to enable the parties to try andresolve the issue between themselves. On July 23,1980, the Employer advised the arbitrator that itwas the wish of both the Machinists and itself thatthe hearing be resumed, and he was requested toprovide dates for the resumption of the arbitration.At the hearing herein, the parties stipulated thaton or about August 1, 1980, the Carpenters threat-ened the Employer that it would engage in a workstoppage if the Company went to arbitration withthe Machinists over the assignment of the installa-tion and maintenance of the Hytrol unit, or if thatwork were reassigned to the Machinists.3B. The Work in DisputeThe work in dispute is the installation and main-tenance of the Hytrol Automatic Flap Opener unitsat the Employer's Milwaukee, Wisconsin, oper-ation.C. The Contentions of the PartiesThe Employer asserts that the main reason for itswork assignment is that a majority of basic compo-nents in the Hytrol unit are traditionally within thejurisdiction of the millwrights. The Employer fur-ther states that it is its preference that the disputedz The initial installation occurred in early 1978, two additional unitswere placed in the spring (iof 1978, and the final Ito, early in 1979:' Gary Lewitzlke, the Empll cr's indastrial relations manager, also tes-tificd to these cevenls.work remain with the millwrights in view of the1960 Job Assignment Agreement, past practice inassignment of this type of work, and the desire toavoid split craft jurisdiction.The Carpenters contends that the evidence sup-ports the Employer's assignment and that the Em-ployer and Carpenters are complying with the 1960Job Assignment Agreement.The Machinists asserts that the dispute is notproperly before the Board under Section 10(k) be-cause the testimony showed the strike threat to beover the fact that arbitration was going to beginand not over the assignment of work; that if thematter were properly before the Board, however,then the work in dispute belongs to the Machinists,who, up to 1977, had exclusive jurisdiction overmachinery that served the function of flap openers,the function now being performed by the Hytrolunit. The Machinists also claims that, since there isuncontradicted testimony that the 1960 Job Assign-ment Agreement has not been followed over theyears by the Employer, the mere fact that the flapopener machinery is not vacuum operated does notprovide a valid reason for changing the Employer'sjurisdiction over such equipment from machiniststo millwrights.D. Applicability of the StatuteBefore the Board may proceed to a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) the parties have not agreed upon amethod for voluntary settlement of the dispute.With respect to (1), above, the record disclosesthat the Employer began in early 1978 to assign thework in dispute to millwrights represented by theCarpenters. The Machinists on January 4, 1978,filed a grievance contesting the assignment. Fol-lowing the Employer's denial of the grievance theMachinists sought arbitration. Thereafter, onAugust 1, 1980, the Carpenters threatened a workstoppage in the event that the Employer submittedthe work assignment issue to arbitration or if thework were reassigned to the Machinists. It is wellestablished that when a union threatens a workstoppage in the event the employer submits thatunion's work assignment to arbitration with an-other union, or threatens to strike if the work isreassigned, there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated.4According-4 See, e.g., Intlrnaional Alliance J Theratrical Stage Enployeer andM.ovinlg Picture .Machite Operators o jthe Uniced Saies and Canada (Metro-media. Ir(). 225 NI.R1i 75. 787 (1976);, lbtan Printing Prssnrili and 4,l -vsitants Union, No. 23. FL -CIO (Williarnm P(. .Inc.), 166 N lRB13 693,Continued CARPENTERS DISTRICT COUNCIL OF MILWAUKEE COUNTY415ly, we find that a jurisdictional dispute exists in thiscase and that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated by theCarpenters' conduct in furtherance of its claim tothe disputed work.With respect to (2), above, the record shows thatthe Carpenters is not a party to the bipartite arbi-tration proceeding initiated by the Machinists withthe Employer; nor is there evidence that the dispu-tants in this case are parties to any tripartite proce-dure which could result in a binding determinationof the instant controversy. Furthermore, the partiesstipulated, and we find, that there exists no agreed-upon method for the voluntary settlement of thedispute. Accordingly, we find that this dispute isproperly before the Board for determination underSection 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to various factors.5The Board has held that its determination in a ju-risdictional dispute is an act of judgment based oncommonsense and experience reached by balancingthose factors involved in a particular case.6The following factors are relevant in making adetermination of the dispute before us:1. Employer's past practiceThe Hytrol unit performs the same function,opening flaps, as the earlier unit it replaced. Theseearlier units were assigned to the machinists formaintenance. However, as discussed above, theHytrol unit performs this function by a much dif-ferent method. Thus the old units used suction cupsattached to movable manifolds that followed thecartons and opened the flaps. The Hytrol uses ablower or fan to create a suction which opens theflaps. Millwrights, with some limited deviation7and one exception, have performed all of the main-tenance work on fans and blowers located in theEmployer's bottle house. The exception involvesthe work performed in connection with the mainte-nance on positive displacement blowers which arepumps used to move materials rather than air. That695 (1967): N'ew YorA Typographical Union No 6 International 7po-graphical Union, AFL-CIO (New York Times Compony), 225 NLRB 1311.1313 (1976); Local 210, Laborers Intrernational Union of Vorth America.AFL-CIO (The Edward J. Debartolo Corporation), 194 NLRB 655, 657(1971).s N.L.R.B. v. Radio & Television Broadcast Engineers Uion, Local1212. International Brotherhood of Electrical Workers, AIL-CIO [Column-bia Broadcasting Syvtemn] 364 US. 573 (1961).6 International Association of Machinists Lodge .No. I 743. -AFL-CIO (JA. Jones Construction Company). 135 NLRB 1402. 1410-11 (1962)? These deviations apparently do not involve the machinists to any sig-nificant extent. if at allwork is assigned to machinists apparently in ac-cordance with the 1960 agreement.Weighing in favor of an award of the disputedwork to machinists is that they maintained the flapopening units replaced by the Hytrol unit. On theother hand, weighing in favor of an award of suchwork to millwrights is that the Hytrol unit radical-ly differs from the units it replaces in the method ituses to perform the same function and, more sig-nificantly, in its mechanical components consistingof a fan and ducts, a conveyor belt and drive, roll-ers, and flap guides. Of these components, only theflap guides are common to both flap opener unitsthat the Employer has utilized. The Employerclaims that, in assigning the disputed work to mill-wrights, it relied heavily on the fact that the workof maintaining conveyor belts, rollers, fans, andducts traditionally has fallen within their jurisdic-tion in accordance with the terms of the parties'1960 agreement. These reasons for the assignment,the difference in operation and components of theformer flap opener unit and the Hytrol unit, plusthe fact that the evidence here tends to indicatethat the Employer's practice has been to assignmaintenance work based on the kind of machineryused rather than its function lead us to find thatthis factor favors an assignment of the work tomillwrights represented by the Carpenters.2. The Employer's preferenceThe Employer, in early 1978, made an assign-ment of the work in dispute to the millwrights rep-resented by the Carpenters, and states that it pre-fers such an assignment. We find that the Employ-er's assignment of the disputed work to the mill-wrights, consistent with its preference, is a factorfavoring an award to millwrights represented bythe Carpenters.3. AgreementsThe 1960 Job Assignment Agreement8does notdeal with flap opener units specifically, since theywere not in use at the time. However, the partiesdid mutually agree, inter alia, that: (1) the mill-wrights would maintain all fans, blowers, and con-veyors, except table top chains; and (2) the em-ployees represented by the Machinists would main-6 The Machinists asserts that the uncontradicled evidence indicaltesthat the 1960 agreement has not been followed over the years by the Em-ployer. A business representative for the Machinists did testify that GaryLcsitzke, Employer's industrial relalions manager, had toild him thatthere had been desiations from the agreement Lwitike heard that teli-mony and in his subsequent lestimony as riot asked about the ubjectlThe mere fact that there may have been deviations from the 1960 agree-ment is inlufficiet to swarrant a finding that the agreement is not bindingoil the parties 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDtain all vacuum pumps and positive displacementblowers.The maintenance of the replaced flap openerswas assigned to the employees represented by theMachinists because those units were operated bymeans of suction cups that attached to and openedthe flaps. However, the Hytrol unit, as notedabove, consists of fans or blowers, conveyor belts,and rollers which, under the 1960 agreement, arethe jurisdiction of the millwrights. Therefore, wefind that the 1960 Job Assignment Agreementfavors giving the disputed work to millwrights rep-resented by the Carpenters because, with the instal-lation of the Hytrol units, the operational methodof the Employer's machinery functioning as flapopeners has substantially changed.As to the current collective-bargaining agree-ments, while the Employer's respective contractswith the Carpenters and the Machinists both in-clude some references to jurisdiction, neither agree-ment contains anything specific enough to be usefulin resolving the instant work dispute. We find thisfactor, therefore, favors neither group.4. Employee skillsThe record shows that both groups of employeespossess the necessary skills to perform the work indispute and both groups could perform it withequal efficiency.5. Economy and efficiency of operationsThe Employer asserts that by assigning the dis-puted work to the millwrights it avoided a split incraft jurisdiction. While it does not state exactlyhow the jurisdiction would be split if the workwere assigned to the machinists, we know that theHytrol unit consists, inter alia, of a conveyor beltand fan system and that under the 1960 Job Assign-ment Agreement the maintenance of conveyors andfans has been assigned to the millwrights. Argu-ably, the basis for the Employer's assertion is thatan assignment of the disputed work to the machin-ists would entail a splitting of the work jurisdictionover that equipment. However, the record is notsufficiently developed in this regard to enable us todetermine if this is what the Employer means by itsassertion. In any event, it is not evident from therecord that an assignment of the work in dispute toone group of employees rather than the otherwould be more economical or efficient. Therefore,we find this factor favors neither group of employ-ees.99 Empl. Exh. 9 indicates that the specific hourly wages of employeesto be assigned the work in dispute was a factor for its consideration inthe determination of its assignment. However, it is the Board's practicenot to rely on the differing rates of pay of employees in determining ajurisdictional dispute and. therefore, we have not based our decision6. Job impactThe Employer states that the assignment of thework in dispute will not affect the manpower re-quirements of either craft. Therefore, we find thatthis factor favors neither group of employees.7. Industry practiceThe Machinists business representative, ThomasN. Leach, testified that both the Miller and Schlitzbreweries in the Milwaukee area use Hytrol unitsand that those units are maintained by employeesrepresented by the Machinists. He also testified thatno millwrights are employed at Miller, whileSchlitz employs approximately two or three. Heagreed that all three breweries are unique in theirpolicies as to jurisdiction assignment. Consequently,we find this evidence insufficient to establish apractice in the industry. Therefore, this factorfavors neither group of employees.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors, we conclude thatthe millwrights represented by the Carpenters areentitled to perform the work in dispute. We reachthis conclusion based primarily on the Employer'spreference which is consistent with its assignmentpractices and the 1960 Job Assignment Agreementbetween the Employer, the Carpenters, and theMachinists. In making this determination, we areawarding the work in dispute to those millwrightsrepresented by the Carpenters, but not to thatUnion or its members. The present determination islimited to the particular controversy which gaverise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute.Employees of Pabst Brewing Company who arerepresented by Carpenters District Council of Mil-waukee County and Vicinity of the United Broth-erhood of Carpenters and Joiners of America,AFL-CIO, are entitled to perform the installationand maintenance of the Hytrol Automatic FlapOpener units, at the Milwaukee, Wisconsin, facilityof the Pabst Brewing Company.herein on the relative wage rates of either millwright or machinist per-sonnel. United Brotherhood of Carpenters and Joiners of America, Local o0.171. AIFL-CIO (Knowlton Construction Corporation), 207 NLRB 406. 409(1973).